DETAILED ACTION
	This is in response to the amendment filed on September 13th 2022.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 9/13/22, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 

Applicant’s arguments, see pg. 9-10, with respect to the rejection(s) of claim(s) 1-20 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohol et al. US 2019/0229947 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite the sensor data “from the set of sensors” are received in the form of a set of messages.  But then, wherein the system interface device “is further configured to generate the set of messages”.  This renders the scope of the claims unclear because it cannot be determined how the set of messages is received from the sensor if the system interface device (which is a separate device) generates the set of messages.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. US 2015/0287295 A1 in view of Ohol et al. US 2019/0229947 A1.

Regarding claim 1, Trivelpiece discloses:
receiving sensor data from a set of sensors, each sensor in the set of sensors configured to sense a physical quantity in an environment (receive data from sensors – see Fig. 1, Fig. 4 step 52, and paragraphs 9, 29);
based on the sensor data, determining a set of configurations for a set of smart devices, wherein the set of smart devices comprises a set of smart emergency devices installed in a building, each smart emergency device in the set of smart emergency devices configured to provide emergency exit information to guide exiting the building (analyze sensor data to determine instructions to provide to exit signs – Fig. 4, steps 54-56, paragraph 41; and smart emergency exit signs are connected via network – paragraphs 6, 8 and Fig. 2; also see paragraphs 30-32); and
sending the set of configurations to the set of smart devices (Fig. 4 step 58, paragraph 42).

Trivelpiece also discloses a set of system interface devices (gateways are equivalent to system interface devices – see Fig. 1), wherein each smart device is managed by a … system interface device in the set of system interface devices, and wherein each smart device is configured to receive a particular configuration in the set of configurations from the system interface device that manages the smart device, wherein the set of system interface devices and the set of smart devices are separate devices (interface devices forward configuration instructions to smart emergency signs, thereby “configuring” a smart device from the set of smart devices – see Fig. 1 and Fig. 4 step 58, paragraphs 41-42).

	Trivelpiece does not explicitly disclose that each smart device is managed by “a different” system interface device but this technique is well-known in the art as taught by Ohol (Fig. 2, paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivelpiece with the system interface structure taught by Ohol as this would allow each sensor to communicate.  This is merely the combination of known technique according to its established function in order to yield a predictable result.

Regarding claim 2, Trivelpiece discloses instructions to provide information indicating whether an exit is safe to use (arrows indicate safe/unsafe exits – Fig. 2, paragraphs 5-6).

Regarding claim 3, Trivelpiece discloses the set of sensors comprise a fire sensor configured to sense the presence of fire (fire sensor – paragraphs 9, 35).

	Regarding claim 6, Trivelpiece discloses receiving the sensor data from a system interface device configured to receive the sensor data from the set of sensors (sensors connected to gateway – Fig. 1, paragraphs 19-21).

	Regarding claim 7, Trivelpiece discloses the system interface is configured to receive the sensor data from a sensor interface configured to receive the sensor data from the set of sensors (sensors have network interface to provide data over the network – see Figs. 1, 5 and paragraph 21).

	Regarding claims 8-11 and 13-14, they are method claims that correspond to the non-transitory medium of claims 1-4 and 6-7 respectively.  Therefore, they are rejected for the same reasons.

	Regarding claims 15-18 and 20, they are system claims that correspond to the previously presented claims.  Since Trivelpiece teaches a system for performing the claimed subject matter (see Fig. 1), these claims are rejected for the same reasons given above.



Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece and Ohol in view of one of ordinary skill in the art.

Regarding claims 5, 12 and 19, Trivelpiece discloses mappings between sets of sensor data and sets of configurations for the set of smart devices; identifying a particular set of sensor data that matches the received sensor data; and using a particular set of configurations in the sets of configurations to which the particular set of sensor data maps as the set of configurations for the set of smart devices (analyze sensor data to determine appropriate action and sending associated configurations to smart devices – see Fig. 4 steps 56-58 and paragraphs 41-42).
Trivelpiece does not explicitly disclose performing a lookup on a table but this would have been obvious to one of ordinary skill in the art as using a table to store mappings is so well-known in the art that it is capable of instant and unquestionable demonstration (see pertinent art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivelpiece to use a table as it is commonly known in the art.  This would have resulted in the claimed feature of using a table to lookup mappings between data sets.

Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece and Ohol in view of Tyson US 2020/0357268 A1.

	Regarding claims 21-23, Trivelpiece discloses wherein the sensor data from the set of sensors are received in the form of a set of messages (communicate sensor data across network – Fig. 1, paragraphs 19-24) … wherein each message in the set of messages comprises sensor data received from a sensor in the set of sensors (sensors send back sensor data – Fig. 1, paragraphs 19-24).  Regarding the feature “wherein the system interface device is further configured to generate the set of messages”, this feature is currently unclear in light of the 112 rejection however applicant is advised the various network interfaces of Trivelpiece (see Fig. 1) “generate” messages in the sense of processing and forwarding packets over the network.
	Trivelpiece does not explicitly disclose the sensor data includes a sensor ID associated with the sensor but this is taught by Tyson (paragraphs 35, 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivelpiece to include sensor ID information as taught by Tyson.  Tyson suggests this helps in an emergency because the location can be determined (paragraphs 35, 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Foltin et al. US 2020/0285779 A1 discloses a sensor/smart device having its own interface which is a separate device (Figs. 1, 4, paragraph 19).
Boettcher et al. US 2016/0189505 A1 discloses a sensor system that can detect emergency event and provide information to display regarding the emergency (abstract, Fig. 6).
Couch et al. US 2018/0042083 A1 discloses a system for automatically managing emergency lighting (abstract).
Tabe US 2015/0187192 A1 discloses an emergency sensor system that receives sensor data and provides emergency information in response (abstract).
Chew US 2018/0095524 A1 discloses using sensor readings to perform a lookup in a table and selecting a configuration that matches (paragraph 28).
Vance US 2005/0245204 A1 discloses sensors provide data and dynamically adjusting configuration in response to sensor data (abstract).  Specifically, the configuration is selected “using a lookup table” that correlates configurations with sensor states (see paragraph 29).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975